DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 and 9-20 are objected to because of the following reasons.
-Claim 1 recites the limitations  “auto-correlation matrix”, “first auto-correlation matrix” and “second auto-correlation matrix”.  It is unclear on basically what makes an “auto-correlation matrix” different, in structure or content, from a certain matrix not called as “auto-correlation matrix”.  For examination purpose, each of the limitations  is broadly interpreted just as a matrix having values, and the interpretation is also applied to claims 9 and 15.
-Claim 1 recites the limitations  “cross-correlation vector”, “first cross-correlation vector” and “second cross-correlation vector”.  It is unclear on basically what makes a “cross-correlation vector” different, in structure or content, from a certain vector not called as “cross-correlation vector”. For examination purpose, each of the limitations is broadly interpreted just as a vector having values, and the interpretation is also applied to claims 9 and 15.
-Claim 14 recites the limitation “memory polynomial modeling information”.  It is unclear on basically what makes a “memory polynomial modeling information” different, in structure or content, from a certain modeling information not called as “memory polynomial modeling information”.  For examination purpose, the limitation is broadly interpreted just as a modeling information.
-Claim 15 contains trademark/trade names “Wiener” to identify a filter.  As such, the claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular or produce.  See M.P.E.P. 706.03(d).
-Claim 15 recites the limitation “Wiener filter”.  It is unclear on basically what makes a “Wiener filter” structurally different from a certain filter not called as “Wiener filter”.  For examination purpose, the limitation is broadly interpreted just as a filter.
-Claim 15 recites the limitation “indirect learning structure”.  It is unclear on basically what makes an “indirect learning structure” structurally different from a certain learning structure not called as  “indirect learning structure”.  For examination purpose, the limitation is broadly interpreted just as “learning structure”.
-Claims, depended on claims 1, 9, 14 and 15, are therefore also objected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (2006/0276146).
-Regarding claim 1, Suzuki et al teaches a method, performed by a device (“multi-band wireless system”, [0009]), of performing a pre-distortion calculation on an input signal (“input transmitting signal ST”, [0043]) of a frequency band (comprising N frequency bands “N frequency bands”, [0067]) spanning over a first frequency section (being a first frequency band of the N frequency bands) and a second frequency section (being a second frequency band of the N frequency bands), the method (see figure 8) comprising: 
procedure (comprising (17-1, 17-2, 22)) of obtaining a first auto-correlation matrix  (being a first correlation  matrix (“w1(t)”, [0067]) corresponding to the first frequency section, a second auto-correlation matrix (being a second correlation  matrix (“w2(t)”, [0067]) corresponding to the second frequency section, and an auto- correlation matrix (“W(t)”, [0067]) corresponding to the frequency band based on a center frequency (being a center frequency “f1” of the first frequency section or being a center frequency “f2” of the second frequency section, detected by a frequency band controller (“frequency band controller 8”, [0055]) of the device)  of the frequency band, (see [0055-0057, 0065-0067]); 
procedure (comprising (16-1, 16-2)) of obtaining a first cross-correlation vector (being a first correlation vector “e1(t)”, [0067]) corresponding to the first frequency section, a second cross-correlation vector (being a second correlation vector “e2(t)”, [0067])  corresponding to the second frequency section, and a cross- correlation vector (“E(t)”, [0067]) corresponding to the frequency band based on the center frequency of the frequency band (see [0055-0057, 0065-0067]); and 
procedure (comprising (13-1, 13-2, 14)) of performing pre-distortion on the input signal by using a coefficient matrix, being the obtained auto- correlation matrix (“W(t)”, [0067]), or namely obtained by being based on the obtained auto-correlation matrix,  and by using the obtained cross-correlation vector (see [0046-0047, 0065-0067]).
-Regarding claim 8, Suzuki et al teaches a device (“multi-band wireless system”, [0009]) configured to perform wireless communication (“Mobil Communications”, [0004]) , the device (see figure 8) comprising:  
a memory (comprising 4 lookup tables “lookup tables”, [0049]), for illustration, two of the 4 lookup tables being (17-1, 17-2), figure 8) configured to store a plurality of pieces of frequency section information ( “w1(t)”, “w2(t)”,…, or “wN(t)”) [0067]) for each of a plurality of frequency sections divided in an entire frequency band (comprising N frequency bands “N frequency bands”, [0067]) over which the device is configured to operate (see [0049, 0067]); 
a processor (comprising (13-1, 13-2, 14)) configured to generate a pre-distorted input signal (outputted from (14)) by performing pre- distortion on an input signal (“input transmitting signal ST”, [0043])  in a given frequency band (comprising the N frequency bands “N frequency bands”, [0067]), (see [0047, 0048, 0067]); and 
an amplifier (28) configured to generate an output signal based on the pre-distorted input signal provided by the processor, 
wherein in the given frequency band, the input signal simultaneously spans over a first frequency section (being a first frequency band of the N frequency bands) and a second frequency section (being a second frequency band of the N frequency bands),  a third  frequency section (being a third frequency band of the N frequency bands)  and a fourth frequency section (being a fourth frequency band of the N frequency bands) among the plurality of frequency sections, (see [0049, 0067]),
wherein the processor is configured to: 
when the given frequency band spans over the first frequency section and the second frequency section among the plurality of frequency sections, perform the pre-distortion on the input signal by using a coefficient matrix (“W(t)”, [0067]) obtained based on first frequency section information (“w1(t)”, [0067]) (being a component of the coefficient matrix) corresponding to the first frequency section and second frequency section information (“w2(t)”, [0067]) (being a component of the coefficient matrix) corresponding to the second frequency section (see  [0049, 0065-0067]), and
when the given frequency band spans over the third frequency section and the fourth frequency section among the plurality of frequency sections, perform the pre-distortion on the input signal by using the  coefficient matrix (“W(t)”, [0067]) obtained based on third frequency section information (“w3(t)”, [0067]) (being a component of the coefficient matrix) corresponding to the third frequency section and fourth frequency section information (“w4(t)”, [0067]) (being a component of the coefficient matrix)   corresponding to the fourth frequency section (see  [0049, 0065-0067]).
-Regarding claim 14, Suzuki et al teaches a device (“multi-band wireless system”, [0009]) configured to perform wireless communication, the device (see figure 8) comprising: 
a memory (comprising 4 lookup tables “lookup tables”, [0049]), for illustration, two of the 4 lookup tables being (17-1, 17-2), figure 8) configured to store a plurality of pieces of memory polynomial modeling information ( “w1(t)”, “w2(t)”,…, or “wN(t)”) [0067]) corresponding to each of a plurality of frequency sections divided in an entire frequency band (comprising N frequency bands “N frequency bands”, [0067]) over which the device is configured to operate (see [0049]); and 
a processor (comprising (17-1, 17-2, 13-1, 13-2, 14)) configured to obtain second memory polynomial modeling information (“W(t+1)”, [0067]) corresponding to an operating frequency band (comprising the N frequency bands “N frequency bands”, [0067]) by using at least one piece of first memory polynomial modeling information (“w1(t)”, [0067]) corresponding to at least one first frequency section (being a first frequency band of the N frequency bands) comprising at least a portion of the operating frequency band of the plurality of frequency sections among the plurality of pieces of memory polynomial modeling information (see equations (1) and (3) and  [0067]), and generate a pre-distorted input signal (outputted from (14))  by performing pre-distortion on an input signal (“input transmitting signal ST”, [0043]) at time (“t+1”, [0067])  by using a parameter set (comprising (D1,D2), figure 8) obtained by using the second memory polynomial modeling information (“W(t+1)”, [0067]), (see [0047, 0067]).
-Regarding claim 15, Suzuki et al teaches that  each of the plurality of memory polynomial modeling information (“w1”, “w2”, or “wN”, [0067]) is updated at time (“t+1”, [0067]) and  conveys/comprises,  according to an application of a Wiener filter (comprising (11-1, 11-2, 15-1, 16-2)) and according to  a matrix equation (see equation (3)) , an auto-correlation matrix (“W(t)”, [0067]) and a cross- correlation vector (“E(t)”, [0067]) used in the matrix equation (see equation (3))  that is equivalent to an issue of reducing a magnitude of an error signal (“reference signal ei(t)”, [0067]) according to an indirect learning structure (comprising (17-1, 17-2, 22, 16-1, 16-2)), (see [0066-0068]).
-Regarding claim 20, Suzuki et al teaches that the plurality of frequency sections can have identical frequency widths to each other since Suzuki et al teaches that the plurality of frequency sections can be arbitrarily divided into plurality of frequency sections (see [0044, 0049, 0067]).
Allowable Subject Matter
Claims 2-7, 9-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632